EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Hyun Yong Lee (Reg. No. 61,010) on 03-24-2021.
The application has been amended as follows: In claim 1, on the 4th line up from the end of the claim replace “tubular-shape” with --tubular-shaped--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The amendments to claim 1 recite a structural arrangement that is not present in the prior art of record and there is no evidence that it would be obvious to one of ordinary skill in the art to modify the prior art to achieve all of the claim limitations.  Specifically, the closest prior art of record, Cho and Kim, appear to be silent regarding the claim limitations reciting a valve assembly having the features recited in lines 6-9 and 15-16 of the amended claim and also that “the pit pipe is protrusively coupled to the discharge hole” as argued in Applicant Arguments/Remarks filed 03/21/2021 pages 10-11 with reference to the annotated figure on page 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen A Mick whose telephone number is (571) 270-3342.  The examiner can normally be reached on weekdays 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.M/
Stephen A MickExaminer, Art Unit 3746 

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746